DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2021.
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-III comprise substantial subject matter overlap such that withdrawal of the restriction requirement would not result in a serious search and/or examination burden.  This is not found persuasive because Groups I-II comprise distinct products wherein only claim 1 of Group I, for example, recites a plug comprising an elongate member, etc.., whereas only claim 8 of Group II, for example, a second environmental control system pack, etc… Similarly, Groups I, III comprise distinct process of making and product made. Accordingly, there would be a serious search and/or examination burden because the groups require a different field of search; and/or the prior art applicable to one group would not likely be applicable to another group. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the bypass valve is inserted which renders claim 1 indefinite as it is unclear if claim 1 recites a method step or merely that the bypass valve is capable of being inserted (into one of the first or second ports of the duct). 
Claims 2-7 are rejected in view of their dependence from claim 1. 
Claim 4 recites a gravitational bottom which renders claim 4 indefinite. 
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   Army (US 2004/0194493 or US 5784894) teach bypass valves but do not teach wherein plugs comprising elongate members, etc... which also form sealable interfaces with ports in combination with the bypass valves. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Steve S TANENBAUM/Examiner, Art Unit 3763